 

IN THE UNITED STATES DISTRICT COURT NORTHERN DI GOURT
FOR THE NORTHERN DISTRICT OF TEXAS FILED eS
AMARILLO DIVISION

 

 

JUL ~8 2021
UNITED STATES OF AMERICA § CLERK, US. DISTRICT ¢ a
Plaintiff, | : wl
v. 2:20-CR-49-Z-BR-(1)
MICHAEL ANDRES DELEON
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 23, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Michael Andres Deleon filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause-—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Michael Andres Deleon was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Michael Andres Deleon; and ADJUDGES Defendant Michael Andres Deleon guilty of
Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, July SZ 001.

 

MAWTHEW J.KACSMARYK
TED STATES DISTRICT JUDGE

 
